DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited JP2013-166099, Kei in view of Hajek (U.S. Patent No. 5,092,267, hereinafter Hajek) and Minear et al. (U.S. Patent No. 4,947,683, hereinafter Minear).
	The examiner is relying upon a J-Platpat machine translation, which has been provided for the applicant.
	With respect to Claim 1, Kei discloses an inspection device [see fig 6 unless otherwise noted] inspecting a height of a surface of powder resins in a powder coating device, the powder coating device being adapted to feed air toward a fluidizing tank via a porous body provided below the fluidizing tank, wherein the fluidizing tank has closed-end sides and an open-end bottom, fluidize the powder resins loaded in the fluidizing tank, and subject a work piece inserted into the fluidizing tank to powder coating, the inspection device comprising:
    a surface height measurement unit [T1-T4] which includes a plurality of measurement sections [each of T1-T4 inspects a different section] configured to measure the height of the surface of the powder resins loaded in the fluidizing tank at multiple positions;  See para 5.

   a system for making adjustments based upon the index value exceeding the first predetermined value.  Para 5.
 	Kei does not disclose a notification unit configured to provide a predetermined notification indicating that the index value computed by the index value computation unit exceeds a first predetermined value in response to the index value exceeding the first predetermined value.
	Hajek discloses a power coating device inspection system whereby a user is alerted when a threshold value is exceeded.  See column 4, lines 26-35. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kei to include a notification unit configured to provide a predetermined notification indicating that the index value computed by the index value computation unit exceeds a first predetermined value in response to the index value exceeding the first predetermined value for the benefit of keeping the user informed of potential problems.  
	Kei does not disclose a rotation mechanism configured to rotate the surface height measurement unit about an axis extending in an up-and-down direction of the fluidizing tank or that surface height measurements are taken at different rotated-to positions.
	Minear discloses using a rotation mechanism [38; see fig 2] configured to rotate the surface height measurement unit about an axis extending in an up-and-down direction of the fluidizing tank and taking measurements [via] are at different rotated-to positions.  See column 4, lines 30-66.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Kei and Hajek by adding in a rotational mechanism 
	The examiner is interpreting the preamble as not breathing life into the claims.  The claims are directed towards an inspection device and the specific tank in the preamble is an intended use.   The applicant may wish to instead claim a system including an inspection device and a powder coating device.  
	With respect to Claim 2, Kei disclose that the surface height measurement unit is configured to measure the height of the surface of the powder resins loaded in the fluidizing tank at a portion of the fluidizing tank where the workpiece [W] is inserted.  See fig 6 and para 5.
	With respect to Claim 3, Kei disclose that surface height measurement unit is arranged above the portion where the workpiece is inserted.
	With respect to Claim 6, Kei discloses an inspection method of inspecting a height of a surface of powder resins in a powder coating device, the powder coating device being adapted to feed air toward a fluidizing tank via a porous body provided below the fluidizing tank, wherein the fluidizing tank has closed-end sides and an open-end bottom, fluidize the powder resins loaded in the fluidizing tank, and subject a workpiece inserted into the fluidizing tank to powder coating, the inspection method comprising:
	a surface height measurement step of measuring the height of the surface of the powder resins loaded in the fluidizing tank at multiple positions, using a surface height measurement unit [T1-T4] which includes a plurality of measuring sections [each of T1-T4 has a measuring section];  See fig 6.
 an index value computation step of computing an index value indicative of a dispersion of measurement results at the multiple positions in the surface height measurement step [para 5 sensor part “calculating degree of incline”]

	Hajek discloses a power coating device inspection system whereby a user is alerted when a threshold value is exceeded.  See column 4, lines 26-35. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kei to include a notification step of notifying a fact that the index value computed in the index value computation step has exceeded a predetermined value in response to the index value having exceeded the predetermined value. for the benefit of keeping the user informed of potential problems.  
	Kei does not disclose a rotation step of rotating the surface height measurement unit about an axis extending in an up-and-down direction of the fluidizing tank while performing the surface height measurement step.
	Minear discloses using a rotation mechanism [38; see fig 2] configured to rotate the surface height measurement unit about an axis extending in an up-and-down direction of the fluidizing tank and taking measurements [via] are at different rotated-to positions.  See column 4, lines 30-66.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Kei and Hajek by adding in a rotational mechanism in order to take more measurement heights without adding additional sensors, which will improve the accuracy of the height data.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kei, Hajek and Minear in further view of Shinichi JP2014-97453A, hereinafter Shinichi.
	The examiner has additionally provided a Derwent abstract of Shinichi.
	With respect to Claim 4, Kei does not disclose that the notification unit is configured to provide, as the predetermined notification, a notification urging replacement of the porous body.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Kei, Hajek and Minear’s notification unit to provide, as the predetermined notification, a notification urging replacement of the porous body.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kei, Hajek and Minear in further view of Giesinger et al (U.S. Patent No. 6,063,195, hereinafter Giesinger).
	With respect to Claim 5, Kei does not disclose further comprising a signal output unit configured to output an insertion stop signal for stopping insertion of the workpiece into the fluidizing tank, the insertion stop signal being output in response to the index value computed by the index value computation unit exceeding a second predetermined value larger than the first predetermined value.
	Giesinger discloses stopping a power coating if the stream is insufficient, see claim 13. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the combination of Kei, Hajek and Minear’s index value being too high [thus exceeding some second value] would indicate a clog, and would thus output a signal stop for stopping insertion of the workpiece into the fluidizing tank for the benefit of not wasting energy or resources on a workpeice that won’t be properly coated.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 4,053,227 rotates the measuring unit but tracks blade heights
	U.S. Patent No. 4,084,902 spins the sample rather than the sensor.  
Response to Arguments
Applicant’s arguments, with respect to the rejection of the claim have been fully considered and are persuasive, insomuch that the new limitations are not taught by the previous art of record.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                 


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855